DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 08/11/2021, Claims 1, 3, 4, 5, 6, 8 and 9 are amended. Claims 2 and 10 are cancelled. Claims 1, 3-9 are pending. No new matter has been added. 


With respect to the amendment filed on 08/11/2021, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claims 1 and 3 to include previously indicated subject matter as allowable of claims 2 and 10. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1, 3-9 are allowed.  








Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1 and 3-9 are allowed. 
Independent Claims 1 and 3 respectively recite the limitations of: (A) dividing an image into a plurality of blocks, performing a feature extraction processing on the plurality of blocks, and obtaining a block feature from each of the plurality of blocks after the feature extraction processing 10wherein the feature extraction processing involves more than one of a histogram of oriented gradients, a local binary pattern, and a histogram of local intensity difference; (B) calculating each block feature by means of a support vector machine classifier, wherein each block feature is calculated to 15obtain a hyperplane normal vector; and (C) setting a threshold value, determining the block feature according to the hyperplane normal vector, recording the block as an adaptive feature block when a value of the hyperplane normal vector is higher than the threshold value, and integrating each adaptive feature block to form an adaptive 20feature image.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Thirumaleshwara et al. in paragraphs [0033] discloses SVM classifier constructs a hyperplane 130 that can be used to identify HOG feature vectors associated with detector window 120 (and thus HOG feature vectors representing images in image frame 100) as falling within the object (pedestrian) class 

However, Thirumaleshwara et al., even if combined, fail to teach or suggest dividing an image into a plurality of blocks, performing a feature extraction processing on the plurality of blocks, and obtaining a block feature from each of the plurality of blocks after the feature extraction processing 10wherein the feature extraction processing involves more than one of a histogram of oriented gradients, a local binary pattern, and a histogram of local intensity difference; calculating each block feature by means of a support vector machine classifier, wherein each block feature is calculated to 15obtain a 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”



Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20100272366 A1
US 20120083960 A1

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661